Per Curiam.

Whether BleecJcePs line is correct or not cannot now be made a question between these parties; for they undertook to run and establish a line for themselves, which is the line run by Shephard in his survey about 19 years ago. According to that survey, the defendant is in possession of no land belonging to the lessors of the plaintiff) except a small piece lying east of the road and north of Shephard’s line.
After such a lapse of time, and the repeated acquiescence, on the part of the lessors, it would be unjust and inexpedient to disturb that line, admitting that it had been incorrectly settled at first. The parties themselves ought to be the best judges of the boundaries of their own lands; and after they have deliberately settled a boundary line between them, it would give too much encouragement to the spirit of litigation, to look beyond such settlement, and break up the lines so established between them. Though the small piece of land mentioned was not, probably, the object of the action, and is almost too trifling in value to be noticed, yet as the plaintiff" is clearly entitled te i?ecover it, he must have judgment for that and no more.
Judgment for the plaintiff, pro tanto<,